Citation Nr: 1042425	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-43 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease 
with myocardial infarction.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 
1958, and had subsequent service in the Reserves.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2003 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In, July 2005 the Veteran testified 
before the Board at a hearing held at the RO, and in August 2010 
the Veteran testified before the Board at a hearing held via 
videoconference.  

In a March 2006 decision, the Board denied entitlement to service 
connection for hypertension and coronary artery disease with 
myocardial infarction.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims.  By Order dated in February 
2007, the Court vacated the Board's March 2006 decision and 
remanded the case to the Board for compliance with the 
instructions in the February 2007 Joint Motion for Remand.  In 
June 2007, the Board remanded the claim for additional 
development. 


FINDINGS OF FACT

1.  The Veteran's coronary artery disease with myocardial 
infarction is not related to his active service or active duty 
for training, or to any incident therein.

2.  The Veteran's hypertension is not related to his active 
service or active duty for training, or to any incident therein.


3.  Clear and unmistakable evidence shows that the Veteran's 
coronary artery disease with myocardial infarction and 
hypertension existed at the time of the start of the Veteran's 
active duty for training purposes, and did not permanently 
increase in severity during that period of service.

4.  The evidence does not show that the Veteran's coronary artery 
disease with myocardial infarction and hypertension were incurred 
in or aggravated during any active duty or active duty for 
training purposes.


CONCLUSIONS OF LAW

1.  Coronary artery disease with myocardial infarction was not 
incurred in or aggravated by the Veteran's active service.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309  (2009).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including hypertension, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
(obvious and manifest) evidence that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b) (2009). Aggravation of 
a pre-existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service. 3 8 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (presumption of aggravation 
created by § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  A mere transient flare-up during service of a 
preexisting disorder does not, in the absence of evidence of a 
worsening of the underlying condition, constitute aggravation of 
the disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  In 
addition, active duty includes any period of inactive duty for 
training during which an individual becomes disabled or dies from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurs during such training.  38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38C.F.R. § 3.6 
(2009).  However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

The Veteran contends that while serving on active duty for 
training in May 1985 in Fort Bragg, North Carolina, he suffered a 
myocardial infarction and was hospitalized for a period of two 
weeks.  He contends that following the hospitalization, his 
civilian doctor advised him not to return to work for a number of 
weeks and his medications were adjusted.  Then, in June 1986, 
while serving on active duty for training at Camp Shelby, 
Mississippi, he contends he suffered a second heart attack and 
was hospitalized for an additional two weeks.

Service medical records from the Veteran's first period of active 
service show only that on March 1958 separation examination, the 
Veteran's blood pressure reading was 118/78 and .  Active duty 
service medical records do not show any diagnosis of hypertension 
or heart condition.

Service medical records dated from 1980, when the Veteran entered 
service with the Army reserves, show that on April 1980 
enlistment examination, electrocardiogram was normal.  The 
Veteran's blood pressure was 128/88.  On March 1984 periodic 
examination, he had blood pressure of 130/90.  It was noted that 
he was mildly obese and needed to work on a weight control 
program.  

A private medical record dated in March 1985 reflects that while 
the Veteran was working as a security guard, he experienced heavy 
chest pain radiating into his back, shoulders, and arms.  The 
pain lasted all day.  He sought treatment at the emergency room.  
The examiner noted that the Veteran was known to have had 
hypertension and also was a heavy smoker.  An electrocardiogram 
demonstrated sinus bradycardia, with nonspecific ST-T wave 
changes.  He underwent a catheterization in March 1985 which 
showed no blockage.  The examiner's impression was probable acute 
myocardial infarction of the high lateral wall, chronic tobacco 
abuse, hypertension, and question of morphine sensitivity.

Service medical records show that on May 30, 1985, during active 
duty for training, the Veteran experienced chest pain.  He was 
hospitalized, and his prior history of hypertension and probable 
myocardial infarction was noted.  The Veteran reported that he 
had episodic chest discomfort since his myocardial infarction 
which was treated by his civilian doctor with medications.  
During the May 1985 hospitalization, no crescendo angina was 
reported, and an electrocardiogram was interpreted as not 
suggesting a myocardial infarction.  Those records show that on 
the second day of his hospitalization, he denied any discomfort, 
chest pain, or dyspnea.  He was able to contact his wife and 
voiced no complaints.  His condition was considered to be stable.  
The following day, he was discharged.  The resulting diagnoses 
were prinzmetal's angina, history of subendocardial myocardial 
infarction, and hypertension.  

Private medical records dated in April 1985 and early May 1985 
for follow-up show that the Veteran was doing well and his doctor 
reported that the Veteran could return to work full speed without 
limitation.  A July 1985 report by the Veteran's private 
physician is to the effect that the Veteran was doing well, was 
having no chest pain at all, was active, had been able to take 
off a little weight, and that cardiovascular examination was 
unremarkable.  

Service medical records show that in June 1986, while on active 
duty for training , the Veteran was admitted to the hospital for 
pain in the left arm and chest.  It was noted that he had a 
myocardial infarction a year and a half prior to that time.  An 
electrocardiogram showed no acute changes.  The impression was 
history of myocardial infarction.  He was hospitalized for three 
days.

The Veteran, his partner, his daughter, and a fellow service 
member have submitted numerous lay statements contending that in 
1985 and in 1986, the Veteran was instead hospitalized for a 
myocardial infarctions, and that those hospitalizations were much 
longer than shown in the service records.

A May 1992 VA treatment record shows that the Veteran had a 15 
year history of high blood pressure.  

In April 2008, the Veteran submitted a private medical opinion by 
an internist who reviewed the Veteran's claims file and stated it 
was his opinion that the heart attacks that the Veteran suffered 
in 1985 and in 1986 were directly related to his work in the Army 
reserves.  The examiner explained that the work as a soldier was 
extremely stressful, with long hours of support and productivity, 
and that those pressures, along with his familial pressures, 
contributed to his in-service cardiac symptoms.  The examiner 
also found it to be significant that the Veteran was asymptomatic 
prior to the first in-service hospitalization, despite the 
underlying heart disease.  The examiner stated that the Veteran 
worked in a stressful position for years without any symptoms of 
heart failure, and that history further supported the conclusion 
that his service contributed to his 1985 heart attack.  The 
physician stated that had the Veteran's employment been less 
stressful, he may not have suffered a heart attack until many 
years later.

On December 2009 Independent Medical Examination (IME) requested 
by the VA, the examiner, a cardiologist, thoroughly reviewed the 
Veteran's claims file and determined that the Veteran's pre-
existing coronary artery disease and hypertension were not 
aggravated by his service.  The examiner summarized the Veteran's 
record and found it to be significant that on April 1980 
enlistment examination, his electrocardiogram was normal, but 
that his blood pressure was 128/88 and he weighed 206 pounds, 
indicating that the Veteran's blood pressure and weight were 
already borderline to excessive risk factors for atherosclerotic 
heart disease and probably explained the presence of coronary 
stenosis that was identified in March 1985.  The examiner noted 
that at the time of the March 1985 cardiac catherization, the 
Veteran was prescribed Aldoril, a blood pressure medication, and 
had blood pressure that was 132/90.  However, despite the 
Veteran's contentions, the electrocardiogram performed in May 
1985 indicated no evidence of myocardial infarction.  Following 
the May 1985 in-service hospitalization, in April 1986, the 
Veteran weighed 210 pounds and his blood pressure was 164/120, 
evidencing poor control of blood pressure and a lack of weight 
management.  At the time of his June 1986 in-service 
hospitalization, his blood pressure was 132/100, and he was given 
four medications for control.  It wasn't until 1988 that a stress 
test was positive for occlusion.  In reviewing the Veteran's 
medical history surrounding the two in-service hospitalizations, 
the examiner determined that the Veteran's hypertension most 
likely had its onset in at least 1980, when his blood pressure 
showed borderline hypertension and his weight was more than 30 
pounds higher than optimal.  The examiner determined that the 
Veteran's coronary artery disease most likely had its onset prior 
to the March 1985 heart catherization because the catherization 
showed a LAD lesion that was clinically significant.  The 
examiner determined that the Veteran in fact did not suffer from 
a myocardial infarction in May 1985 or June 1986, which was 
documented by serial electrocardiograms and enzymes which showed 
no change.  The examiner determined that the Veteran's 
hypertension and coronary artery disease did not undergo a 
permanent increase in severity in either 1985 or 1986.  To that 
extent, with regard to hypertension, the examiner stated that in 
1985, there was no documentation of an increase in blood pressure 
when reviewed with readings before and after, and there was also 
no evidence of an exacerbation of blood pressure in 1986.  To the 
contrary, there was evidence that prior to his 1986 active duty 
for training period, private treatment records showed spiked 
blood pressure more so than during the hospitalization.  With 
regard to aggravation of the Veteran's coronary artery disease, 
because there was no evidence of a myocardial infarction in 
service, it could not be said that there was a permanent increase 
of the Veteran's heart disease, especially in light of the in-
service electrocardiogram and enzymes results.  The examiner 
reviewed the April 2008 private medical opinion, and found that 
the opinion incorrectly stated that the Veteran suffered from a 
heart attack in 1985 and in 1986, of which there was no basis to 
make such a conclusion.  The examiner also stated that though it 
was true that stress could initiate a cardiac event, there was no 
evidence that the Veteran had suffered from job stress while on 
active duty for training.  Further, there was no evidence that 
the Veteran would not have suffered a heart attack if his 
employment had been less strenuous employment, as the physician 
suggested.  The examiner found it to be more likely that the 
Veteran's heart disease and hypertension were the result of 
continuing risk factors that he did not prevent and ultimately 
lead to his 1988 heart attack.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater probative weight on the 
December 2009 IME opinion finding that the coronary artery 
disease and hypertension preexisted service and were not 
aggravated by service, and that there was no evidence that the 
Veteran suffered from a heart attack during the 1985 and 1986 in-
service hospitalizations, rather than on the April 2008 private 
opinion that found that the Veteran's stressful employment as a 
soldier caused his 1985 and 1986 heart attacks.

As the December 2009 examiner noted, there is no evidence in the 
claims file, and the Veteran has not contended, that employment 
stress was a factor in his claimed heart attacks or 
hospitalizations.  To the contrary, the Veteran has stated a 
number of times that his civilian position was comfortable, in 
that he was able to sit in an air conditioned room.  He 
additionally has not stated that his service duties, that of 
cook, were stressful, or that they lead to his cardiac disease.  
Further, though the April 2008 examiner reviewed the claims file 
in rendering the decision, it is unclear whether the examiner 
differentiated between the Veteran's assertions and the objective 
medical evidence when providing the opinion.  For example, while 
summarizing the claims file, the April 2008 examiner stated that 
in May 1985, the Veteran was admitted to an army hospital for a 
two-week period for a heart attack, and that in June 1986, he was 
admitted to an army hospital for ten to twelve days for a heart 
attack.  Those findings do not comport with the Veteran' service 
medical records, that, despite the Veteran's assertions 
otherwise, evidence only a three day hospitalization in 1985 with 
no medical finding of a heart attack and a three day 
hospitalization in 1986, with complaints of chest pain and 
reference to a muscle spasm in the rib area, but with no 
diagnosis of myocardial infarction.  That the physician appears 
to have based his conclusion on the Veteran's assertions, but not 
on the objective medical evidence of record, and did not explain 
his reasoning in doing so, further lessens the probative value of 
that opinion.  Also of note, by the end of the report, the 
physician refers to the Veteran's heart attack as having occurred 
in 2005 a number of times, rather than in 1985 or in 1986, 
causing further confusion as to whether he believed the Veteran 
had suffered a heart attack in both 1985 and 1986, or just once.

The December 2009 IME opinion evidences a thorough review of the 
Veteran's medical history prior to, during, and after the claimed 
in-service heart attacks, and reasonably explains why the Veteran 
did not have a heart attack during either the 1985 or 1986 
hospitalization, and that the Veteran's hypertension and coronary 
artery disease not only preexisted his service, but were not 
aggravated by his service.  With regard to aggravation, the 
examiner explained that the service medical records did not 
evidence a worsening of the Veteran's cardiac condition, and did 
not evidence a heart attack, a finding that the private physician 
neglected to reconcile.  Further, although the April 2008 
physician stated that the Veteran's heart disease was 
asymptomatic prior to the 1985 hospitalization, that physician 
did not reconcile that conclusion with the medical evidence, 
which, as the December 2009 states, showed the onset of heart 
disease, hypertension, and chest pains prior to the 1985 
hospitalization.  Accordingly, because the Board finds that the 
December 2009 IME opinion outweighs the probative value of the 
April 2008 private opinion, the Board finds that service 
connection for coronary artery disease with myocardial infarction 
and hypertension cannot be established. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
competent and credible evidence of record weighs against a 
finding of service connection for either of the Veteran's claims.  
The medical evidence clearly and unmistakably shows hypertension 
and heart disease prior to the 1985 in-service hospitalization.  
Therefore, the Board finds that the Veteran is not entitled to a 
presumption of soundness.  38 U.S.C.A. § 1132 (West 2002).  
Further, the competent and probative evidence of records 
demonstrates clearly and unmistakably that the Veteran's 
hypertension and heart disease were not permanently worsened or 
aggravated by his service.  38 C.F.R. § 3.306 (b) (2009).

In considering the lay statements of records that assert that the 
Veteran did suffer a heart attack in service and was hospitalized 
both times for two week periods, the medical evidence simply does 
not support those contentions, and there is no reason for the 
Board to doubt the authenticity of the service medical records.  
Further, when those records were reviewed by the December 2009 
IME examiner, the examiner did not interpret the records as 
demonstrating a myocardial infarction.  Although the Veteran's 
partner contends that her experience as a licensed practicing 
nurse provides her with the competency to analyze the records, 
the Board finds that the IME examiner's opinion, by nature of the 
fact that he is a cardiologist and has specific training in 
diagnosing and treating cardiovascular disorders, is more 
probative.

The Board has considered the Veteran and his family's assertions 
that his coronary artery disease and hypertension are related to 
his period of active service, or were aggravated by service.  
However, as laypersons, they are not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the Veteran 
and his family are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  While the Veteran's partner is competent to some 
extent due to medical training, the Board finds that the 
independent cardiologist's opinion is more persuasive.

The weight of the medical evidence indicates that the Veteran's 
coronary artery disease and hypertension were not caused by any 
incident of service.  The Board concludes that the coronary 
artery disease and hypertension was not aggravated by service.  
As the preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in July 2002, June 2005, and 
August 2007, a rating decision in July 2003, and a statement of 
the case in November 2004. These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the November 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for coronary artery disease with myocardial 
infarction is denied.

Service connection for hypertension is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


